

116 S1123 IS: National Origin-Based Antidiscrimination for Nonimmigrants Act
U.S. Senate
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1123IN THE SENATE OF THE UNITED STATESApril 10, 2019Mr. Coons (for himself, Mrs. Feinstein, Mr. Van Hollen, Mr. Blumenthal, Mr. Markey, Ms. Harris, Mr. Durbin, Ms. Warren, Mrs. Murray, Mr. Leahy, Mr. Menendez, Ms. Klobuchar, Mr. Booker, Mr. Cardin, Mr. Kaine, Mr. Schumer, Mrs. Shaheen, Ms. Hirono, Ms. Stabenow, Mr. Merkley, Mr. Bennet, Mr. Sanders, Mr. Carper, Ms. Duckworth, Mr. Brown, Mrs. Gillibrand, Mr. Murphy, Ms. Smith, Mr. Casey, Mr. Whitehouse, Ms. Hassan, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo transfer and limit Executive Branch authority to suspend or restrict the entry of a class of
			 aliens.
	
 1.Short titlesThis Act may be cited as the National Origin-Based Antidiscrimination for Nonimmigrants Act or the NO BAN Act. 2.Expansion of nondiscrimination provisionSection 202(a)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(1)(A)) is amended—
 (1)by inserting or a nonimmigrant visa, entry into the United States, or the approval or revocation of any immigration benefit after immigrant visa;
 (2)by inserting religion, after sex,; and (3)by inserting , except if expressly required by statute, or if a statutorily authorized benefit takes into consideration such factors before the period at the end.
 3.Transfer and limitations on authority to suspend or restrict the entry of a class of aliensSection 212(f) of the Immigration and Nationality Act (8 U.S.C. 1182(f)) is amended— (1)in the subsection heading, by striking by President; and
 (2)by striking Whenever the President and all that follows through appropriate. and inserting the following:
				
 (1)In generalSubject to paragraph (2), if the Secretary of State, after consultation with the Secretary of Homeland Security, determines, based on credible facts, that the entry of any aliens or of any class of aliens into the United States should be suspended or restricted to address specific acts that undermine the security or public safety of the United States; human rights; democratic processes or institutions; or international stability, the President may temporarily—
 (A)suspend the entry of any aliens or any class of aliens as immigrants or nonimmigrants; or (B)impose any restrictions on the entry of aliens that the President considers to be appropriate.
 (2)LimitationsIn carrying out paragraph (1), the President, the Secretary of State, and the Secretary of Homeland Security—
 (A)shall provide specific evidence supporting the determination; (B)shall comply with all provisions of this Act, including section 202(a)(1)(A);
 (C)shall narrowly tailor the suspension or restriction to meet a compelling governmental interest; (D)shall specify the duration of the suspension or restriction and set forth evidence justifying such duration;
 (E)shall use the least restrictive means possible to achieve the specified governmental interest; and
 (F)shall consider waivers to any class-based restriction or suspension and apply a rebuttable presumption in favor of granting family-based and humanitarian waivers.
 (3)ConsultationThe President, the Secretary of State, and the Secretary of Homeland Security shall consult with Congress before exercising the authority under paragraph (1).
 (4)Congressional notificationNot later than 48 hours after the President exercises the authority under paragraph (1), the Secretary of State and the Secretary of Homeland Security shall provide a briefing and submit a written report to the Committee on Foreign Relations of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Foreign Affairs of the House of Representatives, the Committee on the Judiciary of the House of Representatives, and the Committee on Homeland Security of the House of Representatives that describes—
 (A)the actions taken pursuant to paragraph (1) and the number of individuals to which such actions apply;
 (B)the constitutional and legislative authority under which such actions took place; and (C)the circumstances necessitating the actions taken pursuant to paragraph (1), including how such actions comply with the limitations described in paragraph (2).
 (5)Periodic reportingIf the briefing required under paragraph (4) is not provided by the Secretary of State and the Secretary of Homeland Security within 48 hours after exercising the authority under paragraph (1), and updated every 30 days thereafter, such emergency suspension or action shall immediately terminate absent intervening congressional action.
 (6)PublicationThe Secretary of State and the Secretary of Homeland Security shall publicly announce and publish in the Federal Register—
 (A)the nature of the actions taken pursuant to paragraph (1); (B)the estimated number of individuals impacted by such actions;
 (C)the specified objective of each such action; and (D)the circumstances necessitating such actions.
						(7)Judicial review
 (A)In generalNotwithstanding any other provision of law, an individual or entity who is present in the United States and has been harmed by a violation of this subsection may file an action in an appropriate district court of the United States to seek declaratory or injunctive relief.
 (B)Class actionNothing in this Act may be construed to preclude an action filed pursuant to subparagraph (A) from proceeding as a class action.
						(8).
			4.Termination of certain executive actions
 (a)TerminationPresidential Proclamations 9645 and 9822 and Executive Orders 13769, 13780, and 13815 shall be void beginning on the date of the enactment of this Act.
 (b)EffectAll actions made pursuant to any proclamation or executive order terminated under subsection (a) shall cease on the date of the enactment of this Act.
			5.Visa applicants report
 (a)Initial reportsNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the relevant heads of other Federal agencies, shall submit a report to the appropriate congressional committees that describes the implementation of each of the presidential proclamations and executive orders referred to in section 4. The report submitted with respect to Presidential Proclamation 9645 (Presidential Proclamation Enhancing Vetting Capabilities and Processes for Detecting Attempted Entry Into the United States by Terrorists or Other Public-Safety Threats), issued on September 24, 2017, should include, for each country listed in Presidential Proclamation 9645 or in any subsequent amendment to such proclamation—
 (1)the total number of new visa applicants, disaggregated by country and visa category; (2)the total number of visa applicants approved, disaggregated by country and visa category;
 (3)the total number of visa applicants rejected, disaggregated by country and visa category, and the reasons they were rejected;
 (4)the total number of pending visa applicants, disaggregated by country and visa category;
 (5)the total number of visa applicants granted a waiver, disaggregated by country and visa category; (6)the total number of visa applicants denied a waiver under such section, disaggregated by country and visa category, and the reasons such waiver requests were denied;
 (7)the total number of refugees admitted, disaggregated by country; and (8)the complete reports that have been submitted to the President every 180 days in accordance with section 4 of Presidential Proclamation 9645.
 (b)Additional reportsNot later than 30 days after the President exercises authority under section 212(f) of the Immigration and Nationality Act, as amended by section 3, and every 30 days thereafter, the Secretary of State, in coordination with the heads of other relevant Federal agencies, shall submit a report to the appropriate congressional committees that identifies, with respect to visa applications affected by a suspension or restriction authorized under such subsection, the information described in paragraphs (1) through (7) of subsection (a).
 (c)Form; availabilityThe reports required under subsections (a) and (b)— (1)shall be submitted in unclassified form; and
 (2)shall be made publicly available online.